DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and arguments, 12/20/2020, have overcome the claim objection to claim 9, listed in the previous office action, dated 9/30/2020.
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.   
Applicant argues that the prior art does not each the new limitation of “wherein the first photoresist layer is formed by Halftone-mask technique, a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer, and a light intensity received by an area under the semi-transparent mask is lower than a light intensity received by an area surrounding the semi-transparent mask.” This is a product by process claim that does not structurally change the color filter, see MPEP 2113, section I.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer” as currently recited in independent claims 1, 10, and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 1,10, and 12, last clause, the limitation “wherein the first photo resist layer is formed by Halftone-mask technique, a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer, and a light intensity received by an area under the semi-transparent mask is lower than a light intensity received by an area surrounding the semi-transparent mask” is indefinite insofar as the structure imparted by the limitation is not understood.  Specifically, the limitation requires that the semi-transparent mask is a part of the device and supports the first spacer which is inconsistent with the description in the application specification.  The specification at para. 56 describes the semi-transparent mask is utilized in a process which may form a groove 31 in the photoresist layer 30 for supporting the first space 60 (see fig. 3).   As the specification does not disclose that the Halftone mask technique must result in the formation of a groove, the limitation has been interpreted as a product by process limitation that does not structurally distinguish the claim over the prior art structure.   To overcome this 112(b) rejection, it is suggested that applicants amend the limitation to specifically claim the resulting structure that is imparted by the disclosed Halftone mask technique (i.e., amend the limitation to claim the groove in the first photoresist).
Dependent claims 2-9, 11, are 13-20 indefinite due to their dependence upon claims 1, 10 and 12 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice.
Regarding claim 1, Zhan teaches a color filter (abstract, figs. 3-6) comprising a base (10 figs. 3-6), a black matrix (1 and 2 in figs. 3-6), defined on a one plate surface of the base, the black matrix defining a first filling area (labeled in fig. 3 below), a second filling area (labeled in fig. 3 below), and a third filling area (labeled in fig. 3 below) at intervals (see fig. 3 below), color filter layer, comprising a first material, a second material, and a third material (which are the materials that make up the red/1st, green/2nd, and blue/3rd subpixels respectively.  See paras. 33-37, 115), wherein the first material is filled in the first filling area (red, 11 figs. 3-6, paras. 103, 115, 119), the second material is filled in the second filling area (green, 12 figs. 3-6, paras. 103, 115, 119), the third material is filled in the third filling area (blue, see fig. 3 below, paras. 103, 115, 119), and the edge for the first photoresist layer (11 figs. 3-6) extends outside the first filling area and overlaps the surface of the black matrix (1-2, figs. 3-6) away from see figs. 3 below, also see figs. 4-6), and a spacer (labeled by examiner as first spacer in fig. 3) comprising a first spacer (3 in figs. 4 and 6, also labeled by the examiner in fig. 3 below), a second spacer (4 in figs. 5-6, also labeled by the examiner in fig. 3 below), and a third spacer (labeled by the examiner in fig. 3 below; See para. 119 which teaches an auxiliary spacer being comprised of two separate spacers; The second spacer, labeled in fig. 3 below, is one of the two auxiliary spacers, and the third spacer, labeled in fig. 3 below, is the other of the two auxiliary spacers.), wherein the first spacer (3 figs. 3-4, 6) is defined on a surface of the first material layer (11 figs. 3-4, 6) overlapping the black matrix (1 in figs. 4, 6, also see fig. 3 below), the second spacer and the third spacer (which make up an auxiliary spacer, see para. 119) are defined above the black matrix (2 in figs. 5-6; also see fig. 3 below), the surface of a free end of the first spacer (3 figs. 4, 6; also see fig. 3) is higher than the surface of a free end of the second spacer (4  figs. 5-6, abstract, paras. 4, 59-61, 109.  Fig. 3 and para. 119 teaches the auxiliary spacer being comprised of two separate spacers, where in each spacer is located on the black matrix that separates subpixel strips of a specific color.  In other word, one auxiliary spacer is located between to strips of green and the other auxiliary spacer is located between to strips of blue.), the surface of a free end of the first spacer is higher than the surface of a free end of the third spacer (Paras. 109 and 119 and fig. 3 teach the free end of the main spacer (first spacer 3 in figs. 3-6) is higher than the free end of the auxiliary (second spacer 4, in figs. 3-6) due the thickness of the first photoresist (11 in figs. 3-6) that overlap the black matrix (1 and 2).  The paragraphs and figures also teach that the auxiliary spacer being two separate spacer that are located on the black matrix.  It is interpreted that Zhan has imposed the same limitation in height to both of the spacers that make up the auxiliary spacer and thus, has imposed that the free end of the first spacer 3, (main spacer) will be also be higher than the free end of the second spacer making up the auxiliary spacer.),  and wherein the first photoresist layer is formed by Halftone-mask technique, a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer, and a light intensity received by an area under the semi-transparent mask is lower than a light intensity received by an area surrounding the semi-transparent mask (This is a product by process claim that does not structurally change the color filter, see MPEP 2113, section I.)

    PNG
    media_image1.png
    769
    1181
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    1009
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    828
    media_image3.png
    Greyscale

However, Zhan does not explicitly state that the material that fills the first filling area, that first the second fill area, and that fills the third fill area being photoresist. 

The examiner takes official notice of the color filters and subpixels being photoresist material, due to their inherent advantages.  It is well known in the art of color filters and liquid crystal displays to have the material that that makes up the different colors of the color filter that make up the subpixels, to be comprised a photoresists due to their resistance to fading and their resistance to thermal and chemical degradation.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first filling material, the second filling material and the third filling material of Zhan so as to have the first filling material the second filling material and the third filling material be comprised of photoresist as in order to increase the durability of the color filter due to photoresists increased resistance to fading and thermal and chemical degradation.
	Regarding claim 2, Zhan teaches the second spacer and the third spacer being both defined on the surface of the black matrix away from the base (fig. 3-6, and paras. 0119).
	Regarding claim 3, Zhan as modified teaches the first photoresist layer (red, 1st material layer fig. 3 above), the second photoresist layer (green/2nd material layer fig. 3 above), and the third photoresist layer (blue/3rd material layer fig. 3 above) all being defined in a strip shape (see fig. 3 above), the first photoresist layer comprises a first overlapping portion located at one thereof (part of 1st material extending outside the first filled area in fig. 3), the first overlapping portion being located outside the first filling area 
	Regarding claim 8, Zhan teaches the invention as shown above but does not explicitly state the thickness of the first photoresist layer being greater than the thickness of the second photoresist layer, the thickness of the first photoresist layer being greater than the thickness of the third photoresist layer, the thickness of the second photoresist layer being equal to the thickness of the third photoresist layer. 
	Zhan does however teach that the thicknesses of the first photoresist layer, the second photoresist layer and the third photoresist layer maybe be adjusted as desired in order to obtain a desired height difference between the first spacer and the second and third spacer (auxiliary spacers, see paras. 109, 119).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to have the  thickness of the first photoresist layer being greater than the thickness of the second photoresist layer, the thickness of the first photoresist layer being greater than the thickness of the third photoresist layer, the thickness of the second photoresist layer being equal to the thickness of the third photoresist layer in order to provide the proper spacing between the substrate, and also ensure that a minimum spacer is maintained in situations when the display experiences a sudden load which case the main spacers to shift temporarily.
	Regarding claim 9, Zhan as modified teaches the first photoresist layer, the second photoresist layer, and the third photoresist layer area respectively a blue .

    PNG
    media_image4.png
    658
    947
    media_image4.png
    Greyscale

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice and further in view of CN 203299492 U to Ni et al., hereinafter referred to as Ni.
Regarding claim 4, Zhan as modified teaches that it was known in the art to have the edge of the second photoresist layer (labeled in fig. 1 below) extend out the second filling area and overlap the surface of the black matrix (see labeled fig. 1 below), the surface of the second photoresist overlaps the second, the second spacer being located in the overlapped section (see labeled fig. 1 below), and the edge of the third photoresist layer extends outside of the third filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 below), the surface of the third photoresist layer overlapping the black matrix (see labeled fig. 1 below), and a third spacer being located in the overlapping section (labeled in fig. 1 below).  (Para. 105 teaches the second and third spacers being the auxiliary spacers.  Para. 109 teaches that the thickness of the subpixels (meaning thickness photoresist) can be conveniently adjusted in order to maintain a height difference between the main spacer (in this case the first spacer) and the auxiliary spacer (in this case the 2nd and 3rd spacers)).

    PNG
    media_image5.png
    637
    895
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    662
    963
    media_image6.png
    Greyscale

However Zhan does not explicitly state the second photoresist and the third photoresist layers being recess to form grooves for the receiving the first and second spacers.
Ni teaches a color filter substrate (abstract) and further teaches the photoresist layers (3 figs. 4-6) being recessed to form grooves (9 figs. 4-6) for receiving spacers (5 figs. 4-6, para. 4).

    PNG
    media_image7.png
    602
    693
    media_image7.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoresist of Zhan as modified so as to have the second photoresist and the third photoresist layers being recess to form grooves for the receiving the first and second spacers as suggested by Ni in order to improve the bonding force between auxiliary spacers and the photoresist and improve the development resistance of the spacers.
	Regarding claim 5, Zhan as modified teaches the first photoresist layer, the second photoresist layer, and the third photoresist layer all dining a strip shape (see labeled fig. 1 above), the first photoresist layer comprises a first overlapping portion located at one end thereof, the first overlapping portion being located outside the first Figs. 4 and 6 show how it overlaps the black matrix away from the base.), and the first spacer (3 in fig. 4, and is labeled in fig. 1 above) being defined on the surface of the first overlapping portion away from the black matrix (see labeled fig. 1 above), the second photoresist layer comprising a second overlapping portion located at one end thereof (see labeled fig. 1 above), the second overlapping portion being located outside the second filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 above), the third photoresist layer comprises a third overlapping portion located at one end thereof (see labeled fig. 1 above), the third overlapping portion being located outside the third filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 above).
However Zhan does not explicitly state the surface of the second overlapping portion away from the black matrix and the surface of the third overlapping portion way from the black matrix, both recessing to form a first and second receiving groove respectively.
Ni teaches a color filter substrate (abstract) and further the surface of the second overlapping portion away from the black matrix and the surface of the third overlapping portion way from the black matrix, both recessing to form a first and second receiving groove (9 shown in fig. 5.  Shown but not labeled in fig. 6) respectively (figs. 4-6, para. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoresist of Zhan as modified so as to have the surface of the second overlapping portion away from the black matrix .
Claims 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice and further in view of CN 106873252 A to Song, hereinafter referred to as Song.
Regarding claim 6, Zhan as modified teaches the invention as shown above but lacks the explicit teaching of the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the edge of the second photoresist layer extends toward the first receiving groove and is at least partially accommodated in the first receiving groove, and the second spacer being defined on the surface of the second photoresist layer accommodated in the first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove, and the third spacer is defined on the surface of the third photoresist layer accommodated in the second receiving groove.
Song teaches a color filter substrate (figs. 10-14) and further teaches the surface of the black matrix (2 figs. 10-14) adjacent to the second filling area recesses to form a first receiving groove (groove 9 under 2nd photoresist, see fig. 14 below), the edge of the second photoresist layer extends toward the first receiving groove and is at least partially accommodated in the first receiving groove (see fig. 14 below), and the second rd photoresist, see fig. 14 below), the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove (see fig. 14 below), and the third spacer (6 above 3rd photoresist in fig. 14 below) is defined on the surface of the third photoresist layer accommodated in the second receiving groove (see fig. 14 below).


    PNG
    media_image8.png
    690
    603
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    468
    560
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    347
    791
    media_image10.png
    Greyscale



	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify color filter substrate of Zhan so as to have the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the edge of the second photoresist layer extends toward the first receiving groove and is at least partially accommodated in the first receiving groove, and the second spacer being defined on the surface of the second photoresist layer accommodated in the first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove, and the third spacer is defined on the surface of the third photoresist layer accommodated in the second receiving groove as suggested by Song in order to reduce the cost of manufacturing a color filter substrate by allowing one to use a half-tone (gray-scale photomask) or a gray tone mask simultaneously. 
st photoresist layer in figs. 10 above) and overlaps the surface of the black matrix away from the base (see figs. 10, 12, and 14 above), and the first spacer (7 in figs. 10, 14) is defined on the surface of the first overlapping portion (labeled in fig. 12 above) away from the black matrix (see figs. 10, 12, and 14 above), the second photoresist layer comprises a second overlapping portion (labeled in fig. 12 above) located at one end thereof (see figs. 10, 12, and 14 above), the second overlapping portion (labeled in fig. 12 above) is defined outside the second filling area (labeled 2nd photoresist in fig. 10 above) and partially accommodated in the first receiving groove (groove 9 under 2nd photoresist, see fig. 14 above), and the second spacer is defined on the surfaced of the second overlapping portion accommodated in the first receiving groove (see fig. 14 above), the third photoresist layer comprises a third overlapping portion (labeled in fig. 12 above) located at one end thereof (see figs. 10, 12, and 14 above), the third overlapping portion (labeled in fig. 12 above) is defined outside the third filling area (labeled 3rd photoresist in fig. 10 above) and partially accommodated in the second receiving groove (groove 9 under 3rd photoresist, see fig. 14 above), and the third spacer (6 located above the 3rd photoresist in fig. 14 above) is defined on the surface of the third overlapping portion accommodated in the second receiving groove (see figs. 10, 12, and 14 above).
1 and 2 in figs. 3-6), defined on a one plate surface of the base, the black matrix defining a first filling area (labeled in fig. 3 below), a second filling area (labeled in fig. 3 below), and a third filling area (labeled in fig. 3 below) at intervals (see fig. 3 below), a first filling area (labeled in figs. 1, 3 below), a second filling area (labeled in figs.1, 3 below), and a third filling area (labeled in figs.1,  3 below) are defined in a strip shape, color filter layer, comprising a first material, a second material, and a third material (which are the materials that make up the red/1st, green/2nd, and blue/3rd subpixels respectively.  See paras. 33-37, 115), the first material layer (red, 1st material layer fig. 3 above), the second material layer (green/2nd material layer fig. 3 above), and the third material layer (blue/3rd material layer fig. 3 above) all being defined in a strip shape (see fig. 3 above), the first material is filled in the first filling area (red, 11 figs. 3-6, paras. 103, 115, 119), the second material is filled in the second filling area (green, 12 figs. 3-6, paras. 103, 115, 119), the third material is filled in the third filling area (blue, see fig. 3 below, paras. 103, 115, 119), the first material layer comprises a first overlapping portion located at one thereof (part of 1st material extending outside the first filled area in fig. 3), the first overlapping portion being located outside the first filling area and overlaps the surface of the black matrix away from the base (see figs. 3-4 and 6 above), the second material layer comprises a  second overlapping portion located at one end thereof (see labeled fig. 1 above), the second overlapping portion being located outside the second filling area, the third material layer comprises a third overlapping portion located at one end thereof (see labeled fig. 1 above), the third overlapping portion being located outside the third filling 3 in figs. 4 and 6, also labeled by the examiner in fig. 3 below), a second spacer (4 in figs. 5-6, also labeled by the examiner in fig. 3 below), and a third spacer (labeled by the examiner in fig. 3 below; See para. 119 which teaches an auxiliary spacer being comprised of two separate spacers; The second spacer, labeled in fig. 3 below, is one of the two auxiliary spacers, and the third spacer, labeled in fig. 3 below, is the other of the two auxiliary spacers.), wherein the first spacer (labeled in fig. 3 above, also see figs. 4, 6) being defined on a surface of the first overlapping portion away from the black matrix (shown in figs. 3-4, and 6), and the surface of a free end of the first spacer (3 figs. 4, 6; also see fig. 3) is higher than the surface of a free end of the second spacer (4  figs. 5-6, abstract, paras. 4, 59-61, 109.  Fig. 3 and para. 119 teaches the auxiliary spacer being comprised of two separate spacers, where in each spacer is located on the black matrix that separates subpixel strips of a specific color.  In other word, one auxiliary spacer is located between to strips of green and the other auxiliary spacer is located between to strips of blue.), the surface of a free end of the first spacer is higher than the surface of a free end of the third spacer (Paras. 109 and 119 and fig. 3 teach the free end of the main spacer (first spacer 3 in figs. 3-6) is higher than the free end of the auxiliary (second spacer 4, in figs. 3-6) due the thickness of the first photoresist (11 in figs. 3-6) that overlap the black matrix (1 and 2).  The paragraphs and figures also teach that the auxiliary spacer being two separate spacer that are located on the black matrix.  It is interpreted that Zhan has imposed the same limitation in height to both of the spacers that make up the auxiliary spacer and thus, has imposed that the free end of the first spacer 3, (main spacer) will be also be higher than the free end of the second spacer making up the auxiliary spacer.), and wherein the first photoresist layer is formed by Halftone-mask technique, a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer, and a light intensity received by an area under the semi-transparent mask is lower than a light intensity received by an area surrounding the semi-transparent mask (This is a product by process claim that does not structurally change the color filter, see MPEP 2113, section I.)




    PNG
    media_image6.png
    662
    963
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    662
    963
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    769
    1181
    media_image1.png
    Greyscale



Zhan does however teach the first fill area being a red subpixel, the second fill area being a green subpixel, and the third fill area being a blue subpixel which make up the color filter (paras. 37, 115, 119 and figs. 3-6)
The examiner takes official notice that it was known in the art of the color filters and subpixels use color filters and subpixels that comprise photoresist material, due to their inherent advantages.  It is well known in the art of color filters and liquid crystal displays to have the material that that makes up the different colors of the color filter that make up the subpixels, to be comprised a photoresists due to their resistance to fading and their resistance to thermal and chemical degradation.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subpixels/color filter of Zhan so as to the first filling material, the second filling material and the third filling material be comprised photoresist, and have the color layer comprise a first material layer, a second material layer, and a third material layer area are comprised of photoresist as in order to increase the durability of the color filter due to photoresists increased resistance to fading and thermal and chemical degradation.
	Zhan also does not explicitly teach the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the second photoresist layer comprises a second overlapping portion partially accommodated in the 
	Song teaches a color filter substrate (figs. 10-14) and further teaches the surface of the black matrix (2 figs. 10-14) adjacent to the second filling area recesses to form a first receiving groove (groove 9 under 2nd photoresist, see fig. 14 below), the surface of the black matrix (2 fig. 14) adjacent to the third filling area recesses to form a second receiving groove (groove 9 under 3rd photoresist, see fig. 14 below), the second photoresist layer comprises a second overlapping portion (labeled in fig. 12 above) and partially accommodated in the first receiving groove (groove 9 under 2nd photoresist, see fig. 14 above), the third photoresist layer comprises a third overlapping portion (labeled in fig. 12 above) and partially accommodated in the second receiving groove (groove 9 under 3rd photoresist, see fig. 14 above), the second spacer is defined on the surfaced of the second overlapping portion accommodated in the first receiving groove (see fig. 14 above), and the third spacer (6 located above the 3rd photoresist in fig. 14 above) is defined on the surface of the third overlapping portion accommodated in the second receiving groove (see figs. 10, 12, and 14 above).

    PNG
    media_image10.png
    347
    791
    media_image10.png
    Greyscale


    PNG
    media_image8.png
    690
    603
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    468
    560
    media_image9.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter of Zhan so as to have the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the second photoresist layer comprises a second overlapping portion partially accommodated in the first receiving groove, the third photoresist layer comprising a third overlapping portion partially accommodated in the second receiving groove, the second spacer being defined on the surface of second overlapping portion accommodated in the first receiving groove, and the third spacer being defined on the third overlapping portion accommodated in the second receiving groove as suggested by Song in order to reduce the cost of manufacturing a color filter substrate by allowing one to use a half-tone (gray-scale photomask) or a gray tone mask simultaneously.
.

    PNG
    media_image4.png
    658
    947
    media_image4.png
    Greyscale

Claims 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice and further in view of US 2016/0004113 A1 to Guo et al., hereinafter referred to as Guo.
Regarding claim 12, Zhan teaches a color filter (abstract, figs. 3-6) comprising a base (10 figs. 3-6), a black matrix (1 and 2 in figs. 3-6), defined on a one plate surface of the base, the black matrix defining a first filling area (labeled in fig. 3 below), a second filling area (labeled in fig. 3 below), and a third filling area (labeled in fig. 3 below) at intervals (see fig. 3 below), color filter layer, comprising a first material, a second material, and a third material (which are the materials that make up the red/1st, green/2nd, and blue/3rd subpixels respectively.  See paras. 33-37, 115), wherein the first material is filled in the first filling area (red, 11 figs. 3-6, paras. 103, 115, 119), the second material is filled in the second filling area (green, 12 figs. 3-6, paras. 103, 115, 119), the third material is filled in the third filling area (blue, see fig. 3 below, paras. 103, 115, 119), and the edge for the first material layer (11 figs. 3-6) extends outside the first filling area and overlaps the surface of the black matrix (1-2, figs. 3-6) away from the base (see figs. 3 below, also see figs. 4-6), and a spacer (labeled by examiner as first spacer in fig. 3) comprising a first spacer (3 in figs. 4 and 6, also labeled by the examiner in fig. 3 below), a second spacer (4 in figs. 5-6, also labeled by the examiner in fig. 3 below), and a third spacer (labeled by the examiner in fig. 3 below; See para. 119 which teaches an auxiliary spacer being comprised of two separate spacers; The second spacer, labeled in fig. 3 below, is one of the two auxiliary spacers, and the third spacer, labeled in fig. 3 below, is the other of the two auxiliary spacers.), wherein the first spacer (3 figs. 3-4, 6) is defined on a surface of the first material layer (11 figs. 3-4, 6) overlapping the black matrix (1 in figs. 4, 6, also see fig. 3 below), the second spacer and the third spacer (which make up an auxiliary spacer, see para. 119) are defined above the black matrix (2 in figs. 5-6; also see fig. 3 below), the surface of a free end of the first spacer (3 figs. 4, 6; also see fig. 3) is higher than the surface of a free end of the second spacer (4  figs. 5-6, abstract, paras. 4, 59-61, 109.  Fig. 3 and para. 119 teaches the auxiliary spacer being comprised of two separate spacers, where in each spacer is located on the black matrix that separates subpixel strips of a specific color.  In other word, one auxiliary spacer is located between to strips of green and the other auxiliary spacer is located between to strips of blue.), the surface of a free end of the first spacer is higher than the surface of a free end of the third spacer (Paras. 109 and 119 and fig. 3 teach the free end of the main spacer (first spacer 3 in figs. 3-6) is higher than the free end of the auxiliary (second spacer 4, in figs. 3-6) due the thickness of the first photoresist (11 in figs. 3-6) that overlap the black matrix (1 and 2).  The paragraphs and figures also teach that the auxiliary spacer being two separate spacer that are located on the black matrix.  It is interpreted that Zhan has imposed the same limitation in height to both of the spacers that make up the auxiliary spacer and thus, has imposed that the free end of the first spacer 3, (main spacer) will be also be higher than the free end of the second spacer making up the auxiliary spacer.) and the color filter layer being abut the first spacer (see fig. 6), and wherein the first photoresist layer is formed by Halftone-mask technique, a semi-transparent mask is provided above the first photoresist layer for supporting the first spacer, and a light intensity received by an area under the semi-transparent mask is lower than a light intensity received by an area surrounding the semi-transparent mask (This is a product by process claim that does not structurally change the color filter, see MPEP 2113, section I.)


    PNG
    media_image1.png
    769
    1181
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    1009
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    828
    media_image3.png
    Greyscale

However, Zhan does not explicitly state that the material that fills the first filling area, that fills the second fill area, and that fills the third fill area being photoresist nor the first material layer, the second material layer, and the third material layer being comprised of photoresist. 
Zhan does however teach the first fill area being a red subpixel, the second fill area being a green subpixel, and the third fill area being a blue subpixel (paras. 37, 115, 119 and figs. 3-6).
The examiner takes official notice of the color filters and subpixels being photoresist material, due to their inherent advantages.  It is well known in the art of color filters and liquid crystal displays to have the material that that makes up the different colors of the color filter that make up the subpixels, to be comprised a photoresists due to their resistance to fading and their resistance to thermal and chemical degradation.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first filling material, the second filling material and the third filling material and material layers of Zhan so as to have the 
	Zhan also does not explicitly teach a liquid crystal panel comprising an array substrate, wherein the array substrate and the color filter are defined to face each other and the array substrate is abut against the first spacer.
	Zhan does however teach that color filter is designed to be used in a display devices (abstract, paras. 6-14, 135).
	Guo teaches a liquid crystal display (paras. 0072, 0099) comprising color filter substrate (11 fig. 7), an array substrate (21 and 23 make up the array substrate, fig. 7, para. 0095), a first spacer (14 fig. 7), second spacer (15, fig. 7), and third spacers (16 fig. 7), wherein the first spacer abuts against the array substrate (see fig. 7), and wherein the color filter and the array substrate face each other.

    PNG
    media_image11.png
    203
    246
    media_image11.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the color filter substrate of Zhan with the liquid crystal panel of Guo so as to have a liquid crystal panel comprising an array substrate, wherein the array substrate and the color filter are defined to face each 
	Regarding claim 13, Zhan teaches the second spacer and the third spacer being both defined on the surface of the black matrix away from the base (fig. 3-6, and paras. 0119).
	Regarding claim 14, Zhan as modified teaches the first photoresist layer (red, 1st material layer fig. 3 above), the second photoresist layer (green/2nd material layer fig. 3 above), and the third photoresist layer (blue/3rd material layer fig. 3 above) all being defined in a strip shape (see fig. 3 above), the first photoresist layer comprises a first overlapping portion located at one thereof (part of 1st material extending outside the first filled area in fig. 3), the first overlapping portion being located outside the first filling area and overlaps the surface of the black matrix away from the base (see figs. 3-4 and 6 above), and the first spacer (labeled in fig. 3 above, also see figs. 4, 6) being defined on a surface of the first overlapping portion away from the black matrix (shown in figs. 3-4, and 6). 
Regarding claim 19, Zhan teaches the invention as shown above but does not explicitly state the thickness of the first photoresist layer being greater than the thickness of the second photoresist layer, the thickness of the first photoresist layer being greater than the thickness of the third photoresist layer, the thickness of the second photoresist layer being equal to the thickness of the third photoresist layer. 
	Zhan does however teach that the thicknesses of the first photoresist layer, the second photoresist layer and the third photoresist layer maybe be adjusted as desired in 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to have the  thickness of the first photoresist layer being greater than the thickness of the second photoresist layer, the thickness of the first photoresist layer being greater than the thickness of the third photoresist layer, the thickness of the second photoresist layer being equal to the thickness of the third photoresist layer in order to provide the proper spacing between the substrate, and also ensure that a minimum spacer is maintained in situations when the display experiences a sudden load which case the main spacers to shift temporarily.
	Regarding claim 20, Zhan as modified teaches the first photoresist layer, the second photoresist layer, and the third photoresist layer area respectively a blue photoresist layer, a green photoresist layer and a red photoresist layer (fig. 7 labeled below, and paras. 127-131).

    PNG
    media_image4.png
    658
    947
    media_image4.png
    Greyscale

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice and US 2016/0004113 A1 to Guo et al., and further in view of CN 203299492 U to Ni et al., hereinafter referred to as Ni.
Regarding claim 15, Zhan as modified teaches that it was known in the art to have the edge of the second photoresist layer (labeled in fig. 1 below) extend out the second filling area and overlap the surface of the black matrix (see labeled fig. 1 below), the surface of the second photoresist overlaps the second, the second spacer being located in the overlapped section (see labeled fig. 1 below), and the edge of the third photoresist layer extends outside of the third filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 below), the surface of the third photoresist layer overlapping the black matrix (see labeled fig. 1 below), and a third Para. 105 teaches the second and third spacers being the auxiliary spacers.  Para. 109 teaches that the thickness of the subpixels (meaning thickness photoresist) can be conveniently adjusted in order to maintain a height difference between the main spacer (in this case the first spacer) and the auxiliary spacer (in this case the 2nd and 3rd spacers)).

    PNG
    media_image5.png
    637
    895
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    662
    963
    media_image6.png
    Greyscale


However Zhan does not explicitly state the second photoresist and the third photoresist layers being recess to form grooves for the receiving the first and second spacers.
Ni teaches a color filter substrate (abstract) and further teaches the photoresist layers (3 figs. 4-6) being recessed to form grooves (9 figs. 4-6) for receiving spacers (5 figs. 4-6, para. 4).

    PNG
    media_image7.png
    602
    693
    media_image7.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoresist of Zhan as modified so as to have the second photoresist and the third photoresist layers being recess to form grooves for the receiving the first and second spacers as suggested by Ni in order to improve the bonding force between auxiliary spacers and the photoresist and improve the development resistance of the spacers.
	Regarding claim 16, Zhan as modified teaches the first photoresist layer, the second photoresist layer, and the third photoresist layer all dining a strip shape (see labeled fig. 1 above), the first photoresist layer comprises a first overlapping portion located at one end thereof, the first overlapping portion being located outside the first Figs. 4 and 6 show how it overlaps the black matrix away from the base.), and the first spacer (3 in fig. 4, and is labeled in fig. 1 above) being defined on the surface of the first overlapping portion away from the black matrix (see labeled fig. 1 above), the second photoresist layer comprising a second overlapping portion located at one end thereof (see labeled fig. 1 above), the second overlapping portion being located outside the second filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 above), the third photoresist layer comprises a third overlapping portion located at one end thereof (see labeled fig. 1 above), the third overlapping portion being located outside the third filling area and overlaps the surface of the black matrix away from the base (see labeled fig. 1 above).
However Zhan does not explicitly state the surface of the second overlapping portion away from the black matrix and the surface of the third overlapping portion way from the black matrix, both recessing to form a first and second receiving groove respectively.
Ni teaches a color filter substrate (abstract) and further the surface of the second overlapping portion away from the black matrix and the surface of the third overlapping portion way from the black matrix, both recessing to form a first and second receiving groove (9 shown in fig. 5.  Shown but not labeled in fig. 6) respectively (figs. 4-6, para. 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoresist of Zhan as modified so as to have the surface of the second overlapping portion away from the black matrix .
 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN104977749 A to Zhan et al., hereinafter referred to Zhan, in view of Official Notice and US 2016/0004113 A1 to Guo et al., and further in view of CN 106873252 A to Song, hereinafter referred to as Song.
Regarding claim 17, Zhan as modified teaches the invention as shown above but lacks the explicit teaching of the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the edge of the second photoresist layer extends toward the first receiving groove and is at least partially accommodated in the first receiving groove, and the second spacer being defined on the surface of the second photoresist layer accommodated in the first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove, and the third spacer is defined on the surface of the third photoresist layer accommodated in the second receiving groove.
Song teaches a color filter substrate (figs. 10-14) and further teaches the surface of the black matrix (2 figs. 10-14) adjacent to the second filling area recesses to form a first receiving groove (groove 9 under 2nd photoresist, see fig. 14 below), the edge of the second photoresist layer extends toward the first receiving groove and is at least rd photoresist, see fig. 14 below), the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove (see fig. 14 below), and the third spacer (6 above 3rd photoresist in fig. 14 below) is defined on the surface of the third photoresist layer accommodated in the second receiving groove (see fig. 14 below).

    PNG
    media_image8.png
    690
    603
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    468
    560
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    347
    791
    media_image10.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify color filter substrate of Zhan so as to have the surface of the black matrix adjacent to the second filling area recesses to form a first receiving groove, the edge of the second photoresist layer extends toward the first receiving groove and is at least partially accommodated in the first receiving groove, and the second spacer being defined on the surface of the second photoresist layer accommodated in the first receiving groove, the surface of the black matrix adjacent to the third filling area recesses to form a second receiving groove, the edge of the third photoresist layer extends toward the second receiving groove and is at least partially accommodated in the second receiving groove, and the third spacer is defined on the surface of the third photoresist layer accommodated in the second receiving groove as suggested by Song in order to reduce the cost of manufacturing a color filter substrate by allowing one to use a half-tone (gray-scale photomask) or a gray tone mask simultaneously. 
	Regarding claim 18, Song teaches the first photoresist layer, the second photoresist layer and the third photoresist layer are all defined in a strip shape (see figs. st photoresist layer in figs. 10 above) and overlaps the surface of the black matrix away from the base (see figs. 10, 12, and 14 above), and the first spacer (7 in figs. 10, 14) is defined on the surface of the first overlapping portion (labeled in fig. 12 above) away from the black matrix (see figs. 10, 12, and 14 above), the second photoresist layer comprises a second overlapping portion (labeled in fig. 12 above) located at one end thereof (see figs. 10, 12, and 14 above), the second overlapping portion (labeled in fig. 12 above) is defined outside the second filling area (labeled 2nd photoresist in fig. 10 above) and partially accommodated in the first receiving groove (groove 9 under 2nd photoresist, see fig. 14 above), and the second spacer is defined on the surfaced of the second overlapping portion accommodated in the first receiving groove (see fig. 14 above), the third photoresist layer comprises a third overlapping portion (labeled in fig. 12 above) located at one end thereof (see figs. 10, 12, and 14 above), the third overlapping portion (labeled in fig. 12 above) is defined outside the third filling area (labeled 3rd photoresist in fig. 10 above) and partially accommodated in the second receiving groove (groove 9 under 3rd photoresist, see fig. 14 above), and the third spacer (6 located above the 3rd photoresist in fig. 14 above) is defined on the surface of the third overlapping portion accommodated in the second receiving groove (see figs. 10, 12, and 14 above).	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.Q/Examiner, Art Unit 2871                   

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871